Citation Nr: 0031313	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-16 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from September 1942 to 
November 1943. 

By rating action of July 1958, service connection for 
arteriosclerotic heart disease with angina pectoris was 
granted and an evaluation of 60 percent was assigned.  In 
March 1999, the veteran filed a claim for entitlement to a 
total disability rating based on individual unemployability 
due to a service connected disability (TDIU).  This appeal 
arises from the May 1999 rating decision from the Boston, 
Massachusetts Regional Office (RO) that denied the veteran's 
claim for TDIU.  A Notice of Disagreement was filed in July 
1999 and a Statement of the Case was issued in August 1999.  
A substantive appeal was filed in August 1999 with no hearing 
requested.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where, as in this case, such 
examinations may substantiate entitlement to the benefit 
sought.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C. § 5103A) for the specific requirements 
for developing claims.

The undersigned notes that the veteran has indicated that he 
had treatment from William Crooks, M.D. of the Fallon Clinic.  
Medical records from this provider should be obtained to 
fully evaluate the veteran's claim for individual 
unemployability.

Further, a VA cardiovascular examination is warranted in 
order to assess the effect of the veteran's service connected 
arteriosclerotic heart disease with angina pectoris on his 
employability.  Where the degree of impairment caused by a 
disability must be evaluated, the examination must provide a 
detailed assessment of the veteran's disabilities and their 
effect upon his ordinary activity, including the effect upon 
employment.  See 38 C.F.R. §§ 4.1, 4.2, and 4.10 (2000); see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
The Board must also be able to assess the effect of any 
nonservice-connected disabilities, as opposed to the 
veteran's service-connected disabilities, have on his 
ordinary activities, including employment.  38 C.F.R. § 
4.16(b) (2000).  Furthermore, VA must determine if there are 
circumstances, apart from nonservice-connected conditions and 
advancing age, that would justify a total disability rating 
based on unemployability by placing this particular veteran 
in a different position than other veterans with the same 
disability evaluation.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Therefore, this case is Remanded to the RO for the following 
development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
the service connected arteriosclerotic 
heart diseases with angina pectoris.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including from 
William Crooks, M.D. and the Fallon 
Clinic, and from any VA Medical Center if 
so indicated by the veteran.

2.  Following completion of the above 
actions, the veteran should be scheduled 
for a VA cardiovascular examination.  All 
appropriate tests and/or studies should 
be conducted.  The claims folder and a 
copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner prior to the examination.  
The questions pertaining to the veteran's 
employability posed below should be 
addressed.  

I.  The examiner should evaluate the 
veteran's service connected 
arteriosclerotic heart disease with 
angina pectoris for the specific 
purpose of assessing the relative 
degree of industrial impairment, in 
light of the veteran's recorded 
medical, educational, and vocational 
history.  The examiner should 
indicate whether any type of 
employment could be accomplished by 
the veteran, and if so, the type 
should be indicated.

II.  The examiner must express an 
opinion as to the degree of 
interference with ordinary 
activities, including the ability to 
obtain and maintain gainful 
employment, caused solely by the 
veteran's service connected 
disability, as distinguished from 
any nonservice-connected 
disabilities and without regard to 
the age of the veteran.

The examiner must provide a complete 
rationale for all conclusions and 
opinions.  If the physician disagrees 
with any opinion of record, he/she should 
indicate the reasons therefor.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000).  

4.  After completion of the above 
development, the RO should readjudicate 
the veteran's TDIU claim.  If any action 
is unfavorable to the veteran, a 
Supplemental Statement of the Case should 
be issued.  If the veteran fails to 
appear for a scheduled examination, the 
RO should include verification in the 
claims file as to date the examination 
was scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


